THE THIRTEENTH COURT OF APPEALS

                                      13-18-00318-CV


               Jerry J. Trevino and The Law Offices of Jerry J. Trevino, P.C.
                                            v.
                  Rene Rodriguez, Sandra Eastwood, and Patrick Beam


                                   On appeal from the
                   County Court at Law No. 2 of Nueces County, Texas
                           Trial Cause No. 2018CCV-60994-2


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and the cause

remanded to the trial court. The Court orders the trial court’s judgment SET ASIDE

without regard to the merits and the case REMANDED to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. See TEX. R. APP. P.

42.1(a)(2)(B). Costs of the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

June 6, 2019